        Case: 4:19-cv-00115-JMV Doc #: 35 Filed: 10/27/20 1 of 1 PageID #: 700




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION


FRANCES SWINDLE MARTIN                                                           PLAINTIFF

V.                                                                         NO. 4:19cv115-JMV

NANCY BERRYHILL,
Commissioner of Social Security                                                  DEFENDANT


                                           ORDER

       BEFORE THE COURT are Plaintiff’s amended motion [33] for an award of attorney

fees under the Equal Access to Justice Act, 28 U.S.C. § 2412(d), and Defendant’s response [34].

Having considered the motion and the applicable law—and hearing no objection from Defendant

regarding the hourly rate or amount sought—the Court finds the EAJA award requested is

reasonable. Accordingly, it is ORDERED that Plaintiff’s request for attorney fees is

GRANTED, and Plaintiff is awarded $8,359.95. Consistent with Astrue vs. Ratliff, 130 S. Ct.

2521 (2010), however, the EAJA award check should be made payable to Plaintiff for the benefit

of her counsel.

       SO ORDERED this 27th day of October, 2020.



                                                    /s/ Jane M. Virden
                                                    United States Magistrate Judge
